Citation Nr: 1503404	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  99-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension and a heart disorder other than rheumatic valvular heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from July 1951 to July 1955.

The Veteran initially filed a claim for service connection for hypertension and hypertensive and/or arteriosclerotic heart disease in June 1994; the claim was denied in a June 1995 rating action.  The Veteran timely appealed the denial, and the matter was initially remanded by the Board of Veterans' Appeals (Board) in a November 1996 remand that directed the agency of original jurisdiction (AOJ) to obtain medical examination of the Veteran.  The AOJ obtained a VA medical examination, in partial compliance with the Board's directives, and again denied the Veteran's claim via February 1998 and June 1998 supplemental statements of the case.  The Board again remanded his claim in July 2000.  In that remand, the Board instructed the AOJ to seek particular medical evidence and further VA examination of the Veteran.  

In a June 2004 remand and September 2005 decision on unrelated matters, the Board noted that the Veteran's claim regarding his heart "remained in remand status" and was not yet ripe for Board review.  However, the Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in March 2007, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's September 2005 decision.  The Court granted the motion in March 2007 and remanded the Veteran's claim.  The basis for the motion was that the Board had failed to direct the AOJ to complete development of the Veteran's claim, including particularly the VA medical examinations sought by the Board in the November 1996 and July 2000 remands.  The Board denied the Veteran's claim for service connection in a November 2010 decision.  The Veteran's representative and VA's General Counsel again filed a joint motion with the Court to vacate the Board's November 2010 decision and remand the case.  The Court granted this most recent motion in June 2011.  

The Board subsequently remanded the case, most recently in April 2012, for further evidentiary development and adjudication.  The Board instructed the AOJ to obtain an additional medical opinion from the VA examiner who had provided earlier opinions via VA examination and then re-adjudicate the claim.  The AOJ obtained the identified opinion in August 2012 and then provided the Veteran a supplemental statement of the case in September 2012, in which the AOJ again denied the Veteran's service connection claim.  The Board then obtained a VHA expert medical opinion from a second cardiologist in August 2014.  Thus, there is compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that the Court has held that, although an appellant's claim identified a specific disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for hypertension, hypertensive heart disease, and arteriosclerotic heart disease specifically, the Board notes that the Veteran has been diagnosed with multiple heart disorders.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service-connection claim is more accurately classified as one for hypertension and a heart disorder other than rheumatic heart disease (for which he is already service connected).  See Clemons, 23 Vet. App. 1 (2009).

It should also be noted that the Veteran was afforded hearings in September 1996 and October 1998 before a Veteran's Law Judge who has since left the Board.  Because regulation requires that a member of the Board who conducts a hearing also participate in the final determination of the claim, and because the Board member who conducted the September 1996 and October 1998 hearings is no longer available, the Veteran was offered the opportunity to appear at another hearing.  He provided testimony at a hearing before the undersigned Veterans Law Judge in September 2008.  38 C.F.R. § 20.707 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran does not experience hypertension and or heart disorder other than rheumatic valvular heart disease that is related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have hypertension or any heart disorder other than rheumatic valvular heart disease that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of the Veteran's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  In this case, the Veteran's claim was not final as of the date of the VCAA's enactment and have remained pending since the Veteran's initial filing in June 1994.  The provisions of the VCAA and the implementing regulations are accordingly applicable.  See Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

Here, the Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.

In this respect, through March 2009 and December 2011 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the March 2009 and December 2011 letters concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2009 and December 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2009 and December 2011 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  In addition, the Veteran was given the opportunity to respond following the above-mentioned notice letters.  The Board further notes that although notice regarding an award of an effective date or rating criteria was not provided until after the initial adjudication of the Veteran's claim, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran was supplied with notice pursuant to Dingess/Hartman via the notice letters in March 2009 and December 2011.  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from private and VA treatment providers.  The Veteran was given multiple VA examinations during the course of the appeal period; reports of those examinations are of record.  In addition, a VHA medical opinion was obtained from a VA cardiologist in August 2014.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations and VHA opinion obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examinations of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claim and has further testified before the undersigned Veterans Law Judge.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran is seeking service connection for hypertension and a heart disorder other than rheumatic valvular heart disease, which he claims are the result of his time in service.  Specifically, the Veteran contends that he suffered from rheumatic fever in service that caused him to develop heart problems in addition to service-connected valvular heart disease.  For the reasons set forth below, the Board finds that the preponderance of the evidence is against this claim.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of private and VA treatment the Veteran has received since service.  The Veteran has also submitted written statements to VA and testified before the undersigned Veterans Law Judge at a hearing in September 2008.  Review of the Veteran's service treatment records reflects that, at a July 1951 entry report of medical examination, the Veteran was found to have a normal heart.  He was treated during service for tonsillitis that progressed into pneumonia, and during that treatment he was noted to have an apparent heart enlargement.  At a June 1954 treatment visit, the Veteran was noted to have no symptoms of rheumatic fever or heart disease and to have "questionable overall heart enlargement."  He was noted to have a systolic murmur and diagnosed with a probable functional murmur.  Cardiac fluoroscopy performed in January 1955 noted an enlarged heart, but no etiology was provided.  At a treatment visit in February 1955, the Veteran was noted to have a heart enlargement that was asymptomatic.  At that time, the Veteran's treatment provider opined that the Veteran's enlargement could be explained "only on basis of myocarditis which EKG doesn't support or sudden decompensation of a rheumatic heart with MI - I favor latter."  On one occasion during service, the Veteran was noted to have an elevated blood pressure of 172/116 in June 1955.  However, at his separation examination, the Veteran was noted to have a normal heart, with only a history of cardiac enlargement, "cause unknown."  His blood pressure was within normal limits at that time, and he was not diagnosed with hypertension during service.

The Veteran was provided with multiple VA examinations in the years following service.  At those examinations, in 1955, 1956, 1961, and 1965, the Veteran was diagnosed only with a systolic murmur and rheumatic heart disease; no hypertension, hypertensive valvular disease, or arteriosclerotic heart disease was noted at any examination.  Similarly, private treatment records from that time period reflect only diagnoses of rheumatic heart disease; no other heart problems were noted in those years.  The first diagnosis of hypertension the Veteran received was in 1963, as noted in a May 1963 letter from a private treatment provider.  The diagnosis of hypertension was confirmed at a September 1975 VA examination, although no etiological opinion was provided in either case.  Since that time, the Veteran has carried a diagnosis of hypertension, for which he has consistently sought treatment.  

The Veteran was provided VA examination in conjunction with the instant claim on multiple occasions.  At a January 1997 examination, the VA examiner assigned the Veteran diagnoses of hypertensive disease with mild mitral regurgitation and noted a history of a single instance of high blood pressure while in service.  The examiner indicated that the etiology of these disease processes was unclear.  He did not offer an opinion as to whether it was as likely as not that any disease process was related to the Veteran's period of active service.  Moreover, although he pointed out that increased blood pressure was shown in service, he did not discuss whether the Veteran had hypertension, and if so, whether it was related to the increased blood pressure reading that the Veteran displayed on active duty.

In March 1997, the Veteran was again provided VA examination.  At that time, the VA examiner discussed the Veteran's documented in-service cardiac complaints and treatment as well as his history of hypertension, left ventricular hypertrophy, and systolic murmur.  The examiner did not, however, indicate whether the identified disorders were related to the in-service complaints and treatment.  For instance, the VA examiner did not definitively rule in or rule out the presence of hypertension, hypertensive heart disease, or arteriosclerotic heart disease, instead diagnosing a history of hypertension and opining only that arteriosclerotic heart disease could not be excluded.

The RO afforded the Veteran another examination in March 1998.  According to a report of this examination, the Veteran complained of dyspnea on exertion as well as occasional spontaneous angina.  The examiner noted that the Veteran had a systolic murmur but did not have an enlarged heart, which finding was confirmed by radiographic examination.  The examiner found the Veteran to have a normal sinus rhythm with minimal left ventricular hypertrophy.  No stress test was conducted due to the Veteran's "significant musculoskeletal problems."  The examiner assigned the Veteran diagnoses of hypertension and cardiac murmurs and noted that he had been labeled as having rheumatic heart disease since discharge from service.  The physician indicated, however, that there was no clear evidence of rheumatic mitral valve disease and concluded that in the absence of diagnostic studies he was not able to diagnose atherosclerotic coronary disease.  

Pursuant to the Board's March 2009 remand, the Veteran was again provided VA medical examination in October 2009.  Report of that examination reflects that the examiner reviewed the Veteran's extensive medical records and also elicited a medical history from the Veteran.  The examiner noted that the Veteran had multiple diagnoses of hypertension, coronary artery disease, angina, systolic murmur, and rheumatic heart disease, although he pointed to multiple documents in the record indicating that the Veteran does not in fact suffer from rheumatic heart disease.  The examiner conducted physical examination and noted the Veteran's complaints of fatigue, angina, and dizziness, as well as his report of first being diagnosed with hypertension during service.  The examiner diagnosed the Veteran with aortic sclerosis, essential hypertension, mild left ventricular hypertrophy, and "trivial mitral, tricuspid, and pulmonic regurgitation."  The examiner explained that he did not believe the Veteran ever had rheumatic fever or rheumatic heart disease and was instead "simply erroneously overdiagnosed" during service.  Upon considering the Veteran's service treatment records, the examiner further stated that, because the Veteran had not been diagnosed with hypertension during service, his current hypertension was not related to active duty.  However, the examiner did not offer a full rationale for his finding that the Veteran's mild left ventricular hypertrophy was not related to his in-service complaints.  Further, the examiner failed to address the Veteran's claims that the symptomatology he experienced in service was the same as the symptoms he experiences currently.   

Pursuant to the Board's December 2011 remand, the Veteran again underwent VA examination in January 2012.  At that examination, the examiner noted that the Veteran had long carried a diagnosis of hypertension as well as valvular heart disease in the form of mitral regurgitation.  Physical examination revealed a regular heart rhythm and normal heart sounds.  Electrocardiography study revealed left ventricular hypertrophy, and further study found trace to mild regurgitation in multiple heart valves.  In offering opinions as to whether any diagnosed heart disability is etiologically linked to service or to the Veteran's service-connected rheumatic heart disease, the examiner first concluded that his left ventricular hypertrophy is related to service, given that the disorder was first observed while the Veteran was on active duty.  However, she found the Veteran's diagnosed hypertension and hypertensive heart disease not to be related to service, reasoning that there was no evidence of any such diagnoses while the Veteran was on active duty.  The examiner further opined that the Veteran's hypertension and hypertensive heart disease had not been aggravated by his service-connected rheumatic heart disease, given that his hypertension and rheumatic disease have been stable throughout the course of treatment.  The examiner further concluded that the Veteran does not have a "verified" diagnosis of arteriosclerotic heart disease and is not currently receiving treatment for any such disorder.  

The Board acknowledges that the VA examiner in January 2012 offered a rationale for her finding that the Veteran's left ventricular hypertrophy was related to his military service.  However, this explanation conflicts with that provided by the October 2009 VA examiner, who expressly found the Veteran's left ventricular hypertrophy to be linked not to service, but to hypertension.  Such opinions, when read together, raised the question of whether hypertension started in service, especially given the isolated high reading in service and the enlargement of the heart shown at one point in service, which enlargement apparently led the 2012 examiner to conclude that left ventricular hypertrophy started in service.  Further, the January 2012 examiner failed to address the Veteran's claims that the symptomatology he experienced in service was the same as the symptoms he experiences currently.  

To address these discrepancies and resolve the question as to whether the Veteran's hypertension or left ventricular hypertrophy began in service, the Board again remanded the claim in April 2012, at which time an additional medical opinion was sought from the VA examiner who conducted the January 2012 examination.  In an addendum opinion added in August 2012, the same examiner again opined that there was no evidence that the Veteran's hypertension developed during service but stated in support of this opinion that the hypertension had first been diagnosed in the 1990s.  The examiner reiterated her conclusion that the Veteran's complained-of symptoms were "likely due to his left ventricular hypertrophy which again was present since active duty."  She also stated that she was unable to determine the etiology of his left ventricular hypertrophy without resorting to speculation.

The 2012 examiner's discussion of the continuity of the Veteran's symptomatology from his time in service to the present failed to clarify whether those symptoms-which she attributed to left ventricular hypertrophy-were caused by, or otherwise etiologically linked to, his service-connected rheumatic heart disease.  Further, the 2012 examiner failed to provide any discussion for her conclusion that she was unable to discern the etiology of the Veteran's left ventricular hypertrophy without resorting to speculation.

To obtain further clarity regarding these questions in the context of the Veteran's claim for service connection, the Board obtained a VHA opinion from a VA cardiologist.  In his August 2014 opinion, the cardiologist stated that he had thoroughly reviewed the Veteran's claims file, including his voluminous medical records, and offered opinions concerning the claim.  In particular, the cardiologist noted the Veteran current diagnoses of valvular heart disease consisting of trace to mild aortic regurgitation, trace mitral regurgitation, mild tricuspid regurgitation, and trace pulmonic regurgitation.  The cardiologist also noted rheumatic heart disease as a long-term sequel of acute rheumatic fever.  The cardiologist further noted diagnoses of hypertension and left ventricular hypertrophy, but found no arteriosclerotic heart disease to have been present at any time during the appeal period.  The cardiologist specifically stated that the Veteran's current valvular heart disease was likely related to the in-service rheumatic heart disease and was thus properly service connected.  (As noted above, the Veteran is already in receipt of service connection for this disorder.)  The examiner further found that there was "no evidence to support the diagnosis of hypertension objectively until February 1963," at which time the Veteran was found to have "probable early hypertension."  In so finding, the cardiologist noted that the single isolated blood pressure reading in service in 1955 was "not indicative of hypertension, and multiple other blood pressure measurements during the ongoing time did not provide evidence of hypertension."  The cardiologist thus opined that the Veteran's current hypertension was not likely related to service.

Regarding the Veteran's left ventricular hypertrophy, the cardiologist stated that the "onset and etiology is not clear cut," noting that in-service radiological study conducted in 1954 was read as showing left ventricular hypertrophy, although other contemporaneous x-rays were read as normal.  The cardiologist noted that electrocardiograms-considered the "most sensitive and specific measurement" for left ventricular hypertrophy-did not show any evidence of left ventricular hypertrophy until after 1997, at which time an electrocardiogram showed no left ventricular hypertrophy.  The cardiologist noted that left ventricular hypertrophy "is not a condition which tends to improve over time" and thus concluded that the Veteran did not have left ventricular hypertrophy in service.  In so finding, the cardiologist again noted that the state of the art of diagnosing left ventricular hypertrophy has advanced significantly since the Veteran's service in the 1950s and that the chest x-ray and EKG relied upon to diagnose him in service "are now understood to be quite fallible in the modern cardiac diagnostic era."  The cardiologist thus concluded that, given that the Veteran did not display left ventricular hypertrophy when examined by the "gold standard" echocardiogram in 1997 and that left ventricular hypertrophy  "does not frequently go away spontaneously, or with treatment," it was unlikely that he had actually experienced left ventricular hypertrophy in service.  The cardiologist concluded that the Veteran's left ventricular hypertrophy was related not to rheumatic heart disease but to hypertension, which causes stress on the left ventricular wall that leads to thickening of ventricular muscle.  The cardiologist further noted that the current state of medical knowledge establishes that the Veteran's type of valvular heart disease is not the kind that leads to left ventricular hypertrophy, rendering an etiological relationship between rheumatic heart disease and left ventricular hypertrophy unlikely.

The cardiologist further discussed the Veteran's claims regarding continuity of symptomatology, pointing out that he was noted to be "asymptomatic" on multiple occasions in service.  The cardiologist further pointed to an October 1997 stress echocardiogram, at which time the Veteran complained of "chest pain" but was noted to display normal heart functioning throughout both the stress test and the following echocardiogram.  The cardiologist noted that these findings established that "even though [the Veteran] describes chest pain, the pain is not caused by a cardiac condition; otherwise, one would be able to see abnormalities on the stress test itself."  The cardiologist thus concluded that the Veteran's current reported symptomatology was not likely related to any cardiac diagnosis at all.

The Veteran further testified before the undersigned Veterans Law Judge at a hearing at VA's Central Office in September 2008.  At that hearing, the Veteran contended that he was first treated for high blood pressure in service and had had high blood pressure since.  He also stated that he was first treated for a heart murmur while on active duty, for which he still receives treatment.   The Veteran further contended, as he has on multiple written statements to VA, that he had rheumatic fever in service that he believes has caused his current heart problems.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection hypertension and a heart disorder other than rheumatic valvular heart disease.  The Board finds that the record demonstrates that the Veteran has experienced multiple cardiac disorders, in the form of valvular and rheumatic heart disease, hypertension, and left ventricular hypertrophy, during the course of the appeal period.  However, upon review of the Veteran's claims file, full physical examination of the Veteran, review of his claims file, and consideration of his contentions, the VHA cardiologist specifically found no link between any current disability and military service.  Thus, in this case, having reviewed the evidence of record, the Board concludes that the preponderance of the evidence is against the claim that any current cardiac disorder (other than the already service-connected rheumatic heart disease) is related to the Veteran's time in service.  

For the reasons set forth herein, the Board is satisfied that the August 2014 VHA expert's opinions are adequate for deciding this appeal.  The VHA cardiologist provided a report that fully considered the Veteran's history and assertions, set out his findings in detail, and contained clear, thorough explanations for his conclusions.  Thus, the Board relies upon the VHA cardiologist's opinions in making its determination.  As discussed above, the VHA cardiologist specifically found in August 2014 that the Veteran's hypertension and left ventricular hypertrophy did not begin in service or within one year of the Veteran's separation from active duty.  The VA cardiologist specifically opined in the August 2014 opinion that it is not at least as likely as not that the Veteran's hypertension or left ventricular hypertrophy is etiologically linked to his active duty, including the in-service bout of rheumatic fever or the resulting rheumatic heart disease for which he is service connected.  In so finding, the cardiologist specifically noted that the Veteran had displayed only a single elevated blood pressure reading in service, which is not enough to occasion a diagnosis of hypertension.  The cardiologist also explained why the Veteran did not likely have left ventricular hypertrophy in service, discussing the advancements in diagnostic technology and the likelihood that the in-service diagnosis of left ventricular hypertrophy was incorrect given the negative findings on the much more sensitive echocardiogram as recently as 1997 and the nature of the disorder as one that does not improve either with time or treatment.  The cardiologist also offered a comprehensive explanation for why the Veteran's in-service and current symptomatology is not likely related to any cardiac disorder.  The cardiologist offered clear and well-reasoned explanations for all of these opinions, relying on the entirety of the Veteran's medical records and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the VHA expert's opinions are sufficient to decide this appeal.

The Board acknowledges that the Veteran has contended that he believes that his current cardiac problems are linked to his time in service.  However, the Board notes that in order for the Veteran's claim of service connection hypertension or any other heart disorder other than rheumatic heart disease to be granted, the record would have to contain competent evidence linking his current disability to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter such as an etiological relationship between any current cardiac disorder and service.  See Bostain, 11 Vet. App. at 127.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence sufficient to establish service connection.  See Barr, 21 Vet. App. 303.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from cardiac disabilities separate from his service-connected rheumatic heart disease since service, the Board finds persuasive that there is no notation in the July 1955 separation report of medical examination concerning any such cardiac disability or any symptoms that might be associated with such disorders.  Indeed, at that time the Veteran's heart was found to be normal; the sole notation concerning the Veteran's heart on the examination noted only that he had a history of cardiac enlargement of unknown etiology during service.  Likewise, there is no medical evidence demonstrating that, before the Veteran's September 1963 hypertension diagnosis, the Veteran had complained of any such disability to any medical professional at any time since his separation from service.  The August 2014 VHA cardiologist similarly explained why it is not likely that the Veteran experienced left ventricular hypertrophy in service.

The Board concedes that the Veteran currently has hypertension and left ventricular hypertrophy and has, on at least some occasions, been assigned diagnoses of hypertensive heart disease and arteriosclerotic heart disease.  However, none of the Veteran's multiple private and VA treatment providers and examiners has provided an opinion that any hypertension, hypertensive heart disease, or arteriosclerotic heart disease is related in any way to service.  Further, the Board finds the VHA cardiologist's August 2014 opinion more persuasive as to the question of the diagnosis of left ventricular hypertrophy than the 2012 VA examiner's opinions, due to the VHA cardiologist's extensive discussion of the changing diagnostic standards and the fallibility-as well as inconsistency-of the instruments used to assign such a diagnosis in the 1950s, as opposed to the tests in use today.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current disabilities to service.  The VHA cardiologist specifically addressed these questions in his August 2014 opinion and found that any such problems are not related to service.  He pointed to specific tests in support of his conclusions, including tests that suggest that hypertension and left ventricular hypertrophy were not extant until many years after service.  The cardiologist offered exhaustive explanations as to why the Veteran's hypertension and left ventricular hypertrophy did not begin in service and are otherwise not related to the Veteran's service or to his service-connected rheumatic heart disease, offering comprehensive discussions of the Veteran's medical history in the context of developing medical knowledge and diagnostic capabilities in his findings.  The Board is persuaded by this opinion that is not contradicted by any other competent opinion reflecting evaluation of test reports and the entire record.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between any current complaints and military service.  See Bostain, 11 Vet. App. at 127.

The Board has considered the Veteran's contentions that his current cardiac problems began in service and have continued since that time.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex medical question such as this.  Although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VHA cardiologist, who explained the medical reasons why the Veteran's theory is not supported.  In that connection, the Board looks again to the August 2014 VHA cardiologist's comprehensive explanation of the reasons the Veteran's complained-of symptomatology are not likely cardiac in nature.  Thus, the Veteran's own assertions as to the etiology of his current cardiac complaints have little probative value.

Relevant law and regulations do not provide for the grant of service connection in the absence of persuasive evidence linking the current disability to service.  The Board is satisfied that the VHA cardiologist's opinions are adequate for deciding this appeal.  The VHA expert's medical opinions, which are based on the entire record, including the Veteran's own history and the cardiologist's medical expertise, is that the Veteran does not experience hypertension, left ventricular hypertrophy, hypertensive heart disease, arteriosclerotic heart disease, or any other current cardiac disorder (other than rheumatic valvular heart disease) that is related to military service.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for hypertension and a heart disorder other than rheumatic valvular heart disease must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension and a heart disorder other than rheumatic valvular heart disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


